     Case 2:18-cv-08185-FMO-GJS Document 60 Filed 01/31/20 Page 1 of 2 Page ID #:1383




1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                       WESTERN DIVISION
11     MEGAN NEWMAN,                                 No. CV 18-8185-FMO (GJSx)
12                 Plaintiff,                        ORDER ON STIPULATION [59] TO
13                                                   AMEND SCHEDULING ORDER TO
                          v.                         AUTHORIZE DEPOSITIONS AFTER
14                                                   FACT DISCOVERY CUT-OFF
       MARK ESPER1, Secretary, U.S.
15     Department of Defense, in his official        Honorable Fernando M. Olguin
       capacity on behalf of the Defense             United States District Judge
16     Contract Management Agency, and
       DOES, 1 to 10, inclusive,
17
                   Defendants.
18
19           Upon considering the parties’ Stipulation to Amend Scheduling Order to
20     Authorize Depositions After Fact Discovery Cut-Off, and good cause appearing
21     therefore, this Court orders as follows:
22        1) The continued deposition of Manisha Patel can occur on a mutually convenient
23           date in February 2020.
24        2) The deposition of Analyn Suarez (a third-party witness) can occur on a mutually
25           convenient date in February 2020.
26        3) In the event Plaintiff is unable to complete the deposition of the representative of
27
             1
28            Pursuant to Federal Rule of Civil Procedure 25(d), Mark Esper, Secretary of
       Defense, is automatically substituted for his predecessor, Patrick M. Shanahan.
                                                    1
     Case 2:18-cv-08185-FMO-GJS Document 60 Filed 01/31/20 Page 2 of 2 Page ID #:1384




1            Defense Contract Management Agency on January 30, 2020, for reasons
2            independent of the venue’s availability, the parties can continue the deposition on
3            a mutually agreeable date on or before February 24, 2020.
4         4) In the event that Plaintiff is unable to complete her examination of Ms. Black on
5            January 31, 2020, Plaintiff is authorized to continue the deposition of Ms. Black
6            on a mutually agreeable date on or before February 24, 2020.
7
8       Dated: January 31, 2020                   /s/ Fernando M. Olguin
                                                UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
